 

Exhibit 10.1

 



 

CITIBANK, N.A.
730 Veterans Memorial Highway
Hauppauge, NY 11788

MANUFACTURERS AND TRADERS TRUST COMPANY

401 Broad Hollow Road

Melville, NY 11747

SANTANDER BANK, N.A.

3 Huntington Quadrangle

Suite 101N

Melville, NY 11747

 

BMO HARRIS BANK, N.A.   REGIONS BANK

BMO CAPITAL MARKETS CORP.

Spear Tower, One Market Plaza

San Francisco, CA 94105

 

 

615 South College Street

Suite 600

Charlotte, NC 28202

 

ISRAEL DISCOUNT BANK

OF NEW YORK

511 Fifth Avenue

New York, NY 10017

 

GOLDMAN SACHS

BANK USA

200 West Street

New York, NY 10010

 

 

January 29, 2020

 

Comtech Telecommunications Corp.
68 South Service Road, Suite 230
Melville, NY 11747

Attention:   Michael D. Porcelain

 

Commitment Letter
Senior Secured Revolving Credit Facility

 

Ladies and Gentlemen:

 

Comtech Telecommunications Corp., a Delaware corporation (the “Borrower” or
“you”), has advised Citi (as defined below), Manufacturers and Traders Trust
Company (“M&T”), Santander Bank, N.A. (“Santander”), BMO Harris Bank, N.A. and
BMO Capital Markets Corp. (together, “BMO”), Regions Bank (“Regions”), Israel
Discount Bank of New York (“IDB”) and Goldman Sachs Bank USA (“GS” and, together
with Citi, M&T, Santander, BMO, Regions and IDB, the “Initial Commitment
Parties”) that the Borrower desires to consummate the Transactions (as defined
in Exhibit A hereto (such exhibit, the “Transactions Description”)). Capitalized
terms used in this letter agreement but not defined herein shall have the
meanings given to them in the Exhibits (as defined below) hereto. For the
purposes of this Commitment Letter and the Fee Letter referred to below, “Citi”
shall mean Citibank, N.A. and/or any of its affiliates as it shall determine to
be appropriate to provide the services contemplated herein. The terms
“Commitment Parties”, “we” or “us” refer to the Initial Commitment Parties or,
after the appointment of any additional Arrangers and Initial Lenders pursuant
to Section 1 hereof, all Arrangers and Initial Lenders as a group.

 

Upon the terms and subject only to the conditions set forth in Section 3 of this
letter agreement and the attached Exhibit C (Exhibit C, together with Exhibit A
and Exhibit B, collectively, the “Exhibits” and, together with this letter
agreement, this “Commitment Letter”), each of Citi, M&T, Santander, BMO,
Regions, IDB and GS is pleased to inform the Borrower of its several, but not
joint, commitment to provide the percentage of the aggregate principal amount of
the Facility (as defined in Exhibit A hereto) set forth opposite its name in the
table below (each of Citi, M&T, Santander, BMO, Regions, IDB and GS in such
capacity, an “Initial Lender” and collectively with any additional Initial
Lenders hereafter appointed pursuant to Section 1 hereof, the “Initial
Lenders”).

 



 

 

 

  Bank   Percentage     Citi   20.000%     M&T   20.000%     Santander   20.000%
    BMO   16.250%     Regions   9.375%     IDB   9.375%     GS   5.000%  

 

Section 1.                   Title and Roles.

 

You hereby appoint (i) each of Citi, M&T, Santander and BMO to act, and each of
Citi, M&T, Santander and BMO hereby agrees to act, together with any additional
Arrangers hereafter appointed pursuant to this Section 1 with the title of joint
bookrunner and joint lead arranger, as a joint bookrunner and joint lead
arranger with respect to the Facility (Citi, M&T, Santander and BMO, together
with any other joint bookrunners and joint lead arrangers appointed pursuant to
this Section 1, each in such capacity, a “Lead Arranger” and, collectively in
such capacities, the “Lead Arrangers”), (ii) each of Regions, IDB and GS to act,
and each of Regions, IDB and GS hereby agrees to act, as an arranger with
respect to the Facility (Citi, M&T, Santander, BMO, Regions, IDB and GS,
together with any other agents, co-agents, joint bookrunners, joint lead
arrangers, arrangers or co-managers appointed pursuant to this Section 1, in the
respective capacities described above, each an “Arranger” and, collectively in
such capacities, the “Arrangers”) and (iii) Citi to act, and Citi hereby agrees
to act, as sole administrative agent and collateral agent with respect to the
Facility, in each case upon the terms and subject to the conditions described in
this Commitment Letter. You agree that no additional agents, co-agents,
bookrunners, lead arrangers, arrangers or co-managers will be appointed, or
other titles conferred, and no compensation (other than that expressly
contemplated by this Commitment Letter and the Fee Letter referred to below)
will be paid to any other person in order to obtain commitments to the Facility
unless you and the Commitment Parties shall so agree; provided that Citi, in
consultation with the other Arrangers and you, shall be entitled to appoint
additional agents, co-agents, joint bookrunners, joint lead arrangers or
co-managers (it being understood and agreed that, to the extent Citi appoints
any additional agents, co-agents, joint bookrunners, joint lead arrangers or
co-managers in respect of the Facility, then, notwithstanding anything herein to
the contrary, the aggregate amount of commitments of the Initial Lenders as of
the date hereof in respect of the Facility will be permanently reduced by the
amount of the commitments of such appointed entities (or their relevant
affiliates) in respect of the Facility upon the execution by such financial
institution (and any relevant affiliate) of customary joinder documentation in
form and substance acceptable to you and us (and such aggregate reduction shall
be apportioned among the Initial Lenders as of the date hereof as follows: (i)
first, to each Initial Lender as of the date hereof whose commitment hereunder
in respect of the Facility exceeds the amount that, pursuant to the Fee Letter,
would constitute a Successful Syndication with respect to such Initial Lender
(such excess amount, with respect to any such Initial Lender, its “Excess Hold
Amount”), on a pro rata basis among such Initial Lenders according to the
respective Excess Hold Amount of each such Initial Lender (until all Excess Hold
Amounts are eliminated); and (ii) second, after all Excess Hold Amounts have
been eliminated by application of clause (i) above, on a pro rata basis among
the Lead Arrangers as of the date hereof according to the respective amounts of
their remaining commitments in respect of the Facility) and, thereafter, each
such financial institution (and any relevant affiliate) shall constitute an
“Arranger” and it or its relevant affiliate providing such commitment shall
constitute an “Initial Lender” and “Commitment Party” and the commitments of the
Commitment Parties in respect of the Facility shall be several and not joint).
It is further agreed that (i) Citi will have primary authority for managing the
syndication of the Facility and Citi shall have “left side” placement in any and
all marketing materials or other documentation used in connection with the
Facility and shall hold the leading role and responsibilities conventionally
associated with such “left” placement, (ii) M&T will appear immediately to the
“right” of Citi in any and all marketing materials or other documentation used
in connection with the Facility and to the “left” of all other financial
institutions (other than Citi), (iii) Santander will appear immediately to the
“right” of M&T in any and all marketing materials or other documentation used in
connection with the Facility and to the “left” of all other financial
institutions (other than Citi and M&T) and (iv) BMO will appear immediately to
the “right” of Santander in any and all marketing materials or other
documentation used in connection with the Facility and to the “left” of all
other financial institutions (other than Citi, M&T and Santander); (v) Regions
will appear immediately to the “right” of BMO in any and all marketing materials
or other documentation used in connection with the Facility and to the “left” of
all other financial institutions (other than Citi, M&T, Santander and BMO), (vi)
IDB will appear immediately to the “right” of Regions in any and all marketing
materials or other documentation used in connection with the Facility and to the
“left” of all other financial institutions (other than Citi, M&T, Santander, BMO
and Regions) and (vii) GS will appear immediately to the “right” of IDB in any
and all marketing materials or other documentation used in connection with the
Facility and to the “left” of all other financial institutions (other than Citi,
M&T, Santander, BMO, Regions and IDB).

 



2

 

 

Section 2.                   Syndication.

 

The Commitment Parties reserve the right, prior to and/or after the execution of
the definitive documentation (including any security agreements, ancillary
agreements, certificates or other documents delivered in connection therewith)
with respect to the Facility (collectively, the “Operative Documents”), to
syndicate all or a portion of their commitments under the Facility to one or
more other banks, financial institutions, investors and other lenders identified
by us and reasonably acceptable to you (such consent not to be unreasonably
withheld, delayed or conditioned) (the lenders providing the Facility, together
with the Initial Lenders, collectively referred to herein as the “Lenders”);
provided that the Commitment Parties will not syndicate to (a) persons that are
competitors of any of the Borrower, the Acquired Business and their respective
subsidiaries identified in writing to us from time to time (or subsidiaries or
affiliates of any such competitors that are clearly identifiable as such on the
basis of such subsidiary or affiliate’s name) (in each case, other than a bona
fide bank, debt fund or an investment vehicle that is generally engaged in the
making of, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of its business);
provided, further that any supplementation of such list delivered to us (or, on
and following the Closing Date (as defined below), the Agent in respect of the
Facility) in writing from time to time shall not apply retroactively to
disqualify any parties that have previously acquired an assignment or
participation interest in the loans or commitments under the Facility, or (b)
banks, financial institutions and other entities (or subsidiaries thereof)
separately identified by you to us in writing prior to the date hereof (such
persons or entities described in clause (a) or (b), collectively the
“Disqualified Lenders”). Subject to the foregoing, Citi will manage all aspects
of the syndication of the Facility in consultation with the Borrower, including
the timing of the commencement of syndication efforts, the timing of all offers
to potential Lenders, the determination of all amounts offered to potential
Lenders, the selection of Lenders and the allocation of commitments among the
Lenders (it being understood that, if, at any time such commitments are so
allocated among the Lenders, any Initial Lender as of the date hereof holds any
Excess Hold Amount, then the respective commitment hereunder in respect of the
Facility of each such Initial Lender will be reduced in the manner provided by
clause (i) of the proviso to the second sentence of Section 1 until all Excess
Hold Amounts are eliminated). Notwithstanding our right to syndicate the
Facility as provided in this Section 2 and receive commitments with respect
thereto, (a) no assignment or novation shall become effective with respect to
all or any portion of our commitment in respect of the Facility until after the
initial effectiveness of the commitments under the Facility on the Closing Date
(other than with respect to assignments or novations to the additional Arrangers
and Initial Lenders appointed in accordance with Section 1 of this Commitment
Letter) and (b) unless you otherwise agree in writing, we shall retain exclusive
control over all rights and obligations with respect to our commitments and
other obligations hereunder, including all rights with respect to consents,
modifications, supplements, waivers and amendments of this Commitment Letter and
the Fee Letter, until the initial effectiveness of the commitments under the
Facility on the Closing Date.

 



3

 

 

Without limiting your obligations to assist with syndication efforts as set
forth herein, it is understood that our commitments hereunder are not
conditioned upon the syndication of, or receipt of commitments in respect of,
the Facility and in no event shall the commencement or successful completion of
syndication of the Facility, nor the obligation to assist with syndication
efforts as set forth herein, constitute a condition to the commitment hereunder
or the initial effectiveness of the commitments under the Facility on the
Closing Date. The Arrangers may commence syndication efforts promptly upon the
execution of this Commitment Letter and as part of their syndication efforts it
is the Arrangers’ intent to have Lenders commit to the Facility prior to the
Closing Date. Until the earlier of (i) the 90th day following the date of the
consummation of the Acquisition with the proceeds of the initial borrowing under
the Facility (the date of such consummation and borrowing, the “Closing Date”),
and (ii) the date upon which a Successful Syndication (as defined in the Fee
Letter) is achieved (such earlier date, the “Syndication Date”), the Borrower
hereby agrees to use its commercially reasonable efforts to assist, and use its
commercially reasonable efforts to cause the Acquired Business to assist, us in
achieving a syndication that is reasonably satisfactory to us and you. The
Borrower’s assistance in achieving such syndication shall include but not be
limited to: (i) making appropriate members of the senior management,
representatives and advisors of the Borrower (and using its commercially
reasonable efforts to make appropriate members of the senior management,
representatives and advisors of the Acquired Business) available to participate
in informational meetings with potential Lenders at such times and locations to
be mutually agreed (or, if you and we shall agree, conference calls in lieu of
any such meeting); (ii) using its commercially reasonable efforts to ensure that
the syndication efforts benefit from the existing lending relationships of the
Borrower (and, to the extent practical and appropriate, of the Acquired
Business); (iii) assisting (and using its commercially reasonable efforts to
cause its affiliates and advisors, and the Acquired Business and its affiliates
and advisors, to assist) in the preparation (and/or providing to us) of a
customary confidential information memorandum for the Facility and other
customary marketing materials with respect to the Borrower and its subsidiaries,
the Acquired Business or the Transactions in connection with the syndication
(collectively, the “Company Materials”) and using its commercially reasonable
efforts to ensure that the Arrangers shall have received no later than 20
business days prior to the Closing Date all necessary information to complete
the confidential information memorandum (including executed customary
authorization letters in respect thereof that include a customary “10b-5”
representation); (iv) providing or causing to be provided customary financial
information and projections for the Borrower and its subsidiaries after giving
effect to the Transactions, including for each of the fiscal years until the
scheduled maturity of the Facility and for the four fiscal quarters beginning
with the first fiscal quarter in which the Closing Date is expected to occur, in
each case in form reasonably satisfactory to the Arrangers; (v) the hosting,
with the Arrangers, of a reasonable number of meetings or conference calls of
prospective Lenders (and your using commercially reasonable efforts to cause
certain officers of the Acquired Business to be available for such meetings);
and (vi) delivering to the Arrangers, promptly upon receipt thereof, all
financial information related to the Acquired Business delivered to the Borrower
pursuant to the Acquisition Agreement.

 

The Borrower acknowledges that (i) the Arrangers may make available the Company
Materials on a confidential basis to potential Lenders by posting the Company
Materials on Intralinks, SyndTrak Online, Debtdomain, the internet, email and/or
similar electronic transmission systems (the “Platform”) and (ii) certain of the
potential Lenders may be public side Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to you, your subsidiaries,
the Acquired Business or any securities of any thereof) (each, a “Public
Lender”). The Borrower agrees that (A) at the reasonable request of any
Arranger, it will assist us in preparing a version of the information package
and presentation to be provided to potential Lenders that does not contain any
material non-public information concerning you, your subsidiaries, the Acquired
Business or any securities of any thereof for purposes of United States federal
and state securities laws (any such information, “MNPI”, and any information
package or presentation that contains MNPI is referred to as “Private-Side
Materials”); (B) all Company Materials that are Private-Side Materials will be
clearly and conspicuously marked “Private, contains Material Non-Public
Information” which will mean that “Private, contains Material Non-Public
Information” will appear prominently on the first page thereof; (C) if any
Company Materials are not marked, the Borrower will be deemed to have authorized
the Arrangers and the proposed Lenders to treat such Company Materials as not
containing any MNPI; (D) all Company Materials not marked “Private, contains
Material Non-Public Information” are permitted to be made available through a
portion of the Platform designated “Public Lender”; and (E) the Borrower shall
provide us with customary authorization letters for inclusion in the Company
Materials that represents that any Company Materials not marked “Private,
contains Material Non-Public Information” does not include MNPI and the Company
Materials will contain customary language exculpating us and our respective
affiliates with respect to any liability related to the use or misuse of the
contents of the Company Materials by the recipients thereof. The Arrangers agree
to treat any Company Materials that are marked “Private, contains Material
Non-Public Information” as being suitable only for posting on a portion of the
Platform not designated “Public Lender”. To ensure an orderly and effective
syndication of the Facility, the Borrower agrees that, until the Syndication
Date, the Borrower will not, and will not permit any of its subsidiaries to (and
the Borrower will use commercially reasonable efforts to not permit the Acquired
Business to), syndicate, issue, place, arrange or attempt to syndicate, issue,
place or arrange, or announce or authorize the announcement of the syndication,
issuance, placement or arrangement of, any debt facility or debt security
(including, without limitation, the renewal of any thereof, but excluding the
Facility) without the prior written consent of the Arrangers if such
syndication, issuance, placement or arrangement could reasonably be expected to
impair the primary syndication of the Facility.

 



4

 

 

Section 3.                   Conditions.

 

The commitments of each Commitment Party hereunder to fund its respective
portion of the Facility on the Closing Date and the agreements of each of the
Arrangers to perform the services described herein are subject solely to the
satisfaction of the conditions set forth in the below paragraph of this Section
3 and Exhibit C (collectively, the “Funding Conditions”); it being understood
that there are no conditions (implied or otherwise) to the commitments hereunder
other than the Funding Conditions that are expressly stated to be conditions to
the initial effectiveness of the commitments under the Facility on the Closing
Date (and upon satisfaction or waiver of the Funding Conditions, the initial
effectiveness of the commitments under the Facility on the Closing Date shall
occur).

 

Notwithstanding anything in this Commitment Letter, the Fee Letter, the
Operative Documents or any other letter agreement or other undertaking
concerning the financing of the Transactions to the contrary, (i) the only
representations and warranties relating to you, the Guarantors, the Acquired
Business, your and their respective subsidiaries and your and their respective
businesses the accuracy of which shall be a condition to the initial
effectiveness of the commitments under the Facility on the Closing Date shall be
(A) the Specified Representations (as defined below) made by the Borrower and
the Guarantors in the Operative Documents and (B) such of the representations
and warranties made by or with respect to the Acquired Business in the
Acquisition Agreement as are material to the interests of the Arrangers and the
Lenders, but only to the extent that you or Merger Sub have the right to
terminate your (or its) obligations under the Acquisition Agreement, or the
right not to consummate the Acquisition, pursuant to the Acquisition Agreement
as a result of a breach of any such representations and warranties (the
“Acquired Business Representations”) and (ii) the terms of the Operative
Documents shall be in a form such that they do not impair the initial
effectiveness of the commitments under the Facility on the Closing Date if the
Funding Conditions set forth in this Section 3 and in Exhibit C hereto are
satisfied (or waived by each of the Commitment Parties) (it being understood
that to the extent any Collateral (other than Collateral that may be perfected
by (A) the filing of a UCC financing statement, (B) taking delivery and
possession of stock (or other equity interest) certificates and related stock
powers executed in blank (other than in respect of any immaterial subsidiary (to
be defined in a manner to be reasonably agreed) of the Borrower or any
subsidiary of the Borrower organized outside of the United States), to the
extent, where applicable, such stock certificates are received from the Acquired
Business on or prior to the Closing Date or (C) the filing of a short form
security agreement with the United States Patent and Trademark Office or the
United States Copyright Office) cannot be delivered or a security interest
therein cannot be created or perfected on the Closing Date after your use of
commercially reasonable efforts to do so, then the creation and/or perfection of
the security interest in such Collateral shall not constitute a condition
precedent to the initial effectiveness of the commitments under the Facility on
the Closing Date, but instead shall be required to be accomplished pursuant to
arrangements to be reasonably and mutually agreed by the parties hereto acting
reasonably (x) within two business days after the Closing Date, in the case of
stock (or other equity interest) certificates and related stock powers executed
in blank relating to the Acquired Business or (y) within 60 days after the
Closing Date, in all other cases (in each case, with extensions available in the
Agent’s reasonable discretion)). Those matters that are not covered by or made
clear under the provisions of this Commitment Letter shall be negotiated in good
faith and are subject to the approval and agreement of us and you; provided that
nothing in the Operative Documents shall increase or expand the conditions to
initial effectiveness set forth in this Section 3 or in Exhibit C and, in all
other respects, that such approvals and agreements shall be in a manner that is
consistent with the Summary of Principal Terms and Conditions set forth in
Exhibit B and, with respect to other terms, the Documentation Principles (as
defined in Exhibit B). For purposes hereof, “Specified Representations” means
the representations and warranties made by the Borrower and the Guarantors set
forth in the Operative Documents relating to due organization, corporate
existence and good standing, organizational power and authority (as to the
execution, delivery and performance of the applicable Operative Documents), the
due authorization, execution, delivery and enforceability of the applicable
Operative Documents, no violation of, or conflict with, organizational documents
of the Borrower and the Guarantors, in each case, related to the entering into
and performance of the Operative Documents, solvency as of the Closing Date of
the Borrower and its subsidiaries on a consolidated basis after giving effect to
the Transactions, the creation and perfection of security interests in the
Collateral (subject to the limitations set forth in the preceding sentence),
Federal Reserve margin regulations, Patriot Act (as defined below), FCPA, OFAC
and laws applicable to sanctioned persons, the Investment Company Act and status
of the Facility and the guarantees as senior debt (if applicable). Without
limiting the conditions precedent provided herein to funding the consummation of
the Acquisition with the proceeds of the Facility, the Arrangers will cooperate
with you as reasonably requested in coordinating the timing and procedures for
the initial borrowing under the Facility in a manner consistent with the
Acquisition Agreement. The provisions of this paragraph are referred to as the
“Limited Conditionality Provisions”.

 



5

 

 

Section 4.                   Commitment Termination.

 

Each Commitment Party’s commitment hereunder and the other obligations set forth
in this Commitment Letter will terminate on the earliest of: (a) the
consummation of the Acquisition with or without the proceeds of any borrowings
under the Facility, (b) July 29, 2020 (provided that if the “Termination Date”
in the Acquisition Agreement is extended pursuant to Section 8.1(d) of the
Acquisition Agreement (as in effect on the date hereof), the date in this clause
(b) shall instead be October 29, 2020) and (c) the date the Acquisition
Agreement is terminated (such earliest date, the “Termination Date”).

 

Section 5.                   Fees.

 

As consideration for our commitments and other obligations hereunder and our
agreement to perform the services described herein, you agree to pay (or to
cause to be paid) to us the fees set forth in this Commitment Letter and in the
fee letter dated the date hereof among the parties hereto (such fee letter, as
amended, amended and restated, supplemented or otherwise modified, the “Fee
Letter”). The terms of the Fee Letter are an integral part of the commitment of
each of the Commitment Parties and the other obligations of each of the
Commitment Parties hereunder, and their respective agreement to perform the
services described herein, and constitute part of this Commitment Letter for all
purposes hereof. Each of the fees described in this Commitment Letter and the
Fee Letter shall be nonrefundable when paid.

 



6

 

 

Section 6.                   Indemnification.

 

The Borrower shall indemnify and hold harmless each Commitment Party, its
affiliates, and each Commitment Party’s and such affiliates’ respective
directors, officers, employees, agents, trustees, representatives, attorneys,
consultants and advisors (each, an “Indemnified Person”) from and against any
and all actual claims (including, without limitation, shareholder actions),
damages, losses, liabilities and expenses (including, without limitation,
reasonable and documented out-of-pocket fees and disbursements of counsel but
limited, in the case of legal fees and disbursements, to one counsel to such
Indemnified Persons, taken as a whole, and, solely in the case of an actual or
potential conflict of interest, one additional counsel to each set of similarly
affected Indemnified Persons, taken as a whole (and, if reasonably necessary,
(x) of one regulatory or specialty counsel with respect to any material
regulatory and/or other specialty areas and (y) of one local counsel in any
relevant jurisdiction, in each case, to all such persons, taken as a whole and,
solely in the case of any such actual or potential conflict of interest, one
additional counsel of the applicable type to each set of similarly affected
Indemnified Persons)), that may be incurred by or asserted or awarded against
any Indemnified Person (including, without limitation, in connection with or
relating to any investigation, litigation or proceeding or the preparation of a
defense in connection therewith), in each case arising out of or in connection
with or by reason of this Commitment Letter, the Fee Letter, the Acquisition
Agreement or the Operative Documents, the Transactions or the transactions
contemplated hereby or thereby or any use of the proceeds thereof (any of the
foregoing, a “Proceeding”), except to the extent such claim, damage, loss,
liability or expense is (i) found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from (a) such Indemnified Person’s
bad faith, gross negligence or willful misconduct or (b) a material breach of
the obligations of such Indemnified Person under this Commitment Letter or (ii)
the result of any Proceeding that is not the result of an act or omission by you
or any of your affiliates and that is brought by an Indemnified Person against
any other Indemnified Person (other than any claims against any Commitment Party
in its capacity or in fulfilling its role as Arranger, administrative agent,
collateral agent or any similar role under the Facility). In the case of an
investigation, litigation or other proceeding to which the indemnity in this
paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, any of its
affiliates, security holders or creditors, an Indemnified Person or any other
person, or an Indemnified Person is otherwise a party thereto and whether or not
the Transactions are consummated.

 

In no event shall any party hereto be liable on any theory of liability for any
special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings); provided that
nothing contained in this paragraph shall limit your indemnity and reimbursement
obligations for such damages awarded to third parties to the extent set forth in
the immediately preceding paragraph.

 



7

 

 

You agree that, without our prior written consent, neither you nor any of your
subsidiaries will settle, compromise or consent to the entry of any judgment in
any pending or threatened claim, action or proceeding in respect of which
indemnification could be sought under the indemnification provision of this
Commitment Letter (whether or not we or any other Indemnified Person is an
actual or potential party to such claim, action or proceeding), unless such
settlement, compromise or consent includes an unconditional release of each
Indemnified Person, in form and substance reasonably satisfactory to each
Indemnified Person, from all liability arising out of such claim, action or
proceeding and does not include a statement as to or an admission of fault,
culpability or failure to act by or on behalf of any Indemnified Person.

 

The Borrower acknowledges that information and other materials relative to the
Operative Documents and the Transactions may be transmitted through the
Platform. No Indemnified Person will be liable to the Borrower or any of its
affiliates or any of its security holders or creditors for any damages arising
from the use by unauthorized persons of information or other materials sent
through the Platform that are intercepted by such persons, except to the extent
such liability is determined by a final non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Person’s bad
faith, gross negligence or willful misconduct.

 

Section 7.                   Costs and Expenses.

 

The Borrower shall pay, or reimburse the Commitment Parties upon the earlier to
occur of (i) the Closing Date and (ii) the date of the termination or expiration
of the commitments under this Commitment Letter (and thereafter, if applicable,
on demand) for, all reasonable and documented out-of-pocket costs and expenses
incurred by the Commitment Parties in connection with the Facility, the
Transactions and the preparation, negotiation, execution and delivery of this
Commitment Letter, the Fee Letter and the Operative Documents, including,
without limitation, reasonable costs associated with posting the Company
Information on the Platform and reasonable and documented fees, disbursements
and other charges of one primary counsel to the Commitment Parties and of a
single local counsel to the Commitment Parties in Israel and each other material
jurisdiction (excluding any costs of in-house counsel), regardless of whether
any of the transactions contemplated hereby is consummated. The Borrower shall
also pay all reasonable and documented out-of-pocket costs and expenses of the
Commitment Parties (including, without limitation, the reasonable fees,
disbursements and other charges of one primary counsel to the Commitment Parties
and (x) of one regulatory or specialty counsel with respect to any material
regulatory and/or other specialty areas and (y) of a one local counsel to the
Commitment Parties in Israel and each other material jurisdiction) incurred in
connection with the enforcement of any of their rights and remedies hereunder.

 

Section 8.                   Confidentiality.

 

The Borrower agrees that this Commitment Letter and the Fee Letter are for its
confidential use only and that neither their existence nor the terms hereof or
thereof will be disclosed by it to any person other than its subsidiaries and
the officers, directors, employees, managers, members, partners, accountants,
attorneys and other advisors of the Borrower and its subsidiaries (the “Borrower
Representatives”), and then only on a confidential and “need to know” basis in
connection with the transactions contemplated hereby; provided, however, that
the Borrower may disclose this Commitment Letter and the contents hereof and,
solely pursuant to the following clauses (a)(i) and (e), the Fee Letter and the
contents thereof: (a)(i) as may be compelled in a judicial or administrative
proceeding or in any proceeding or pursuant to the order of any court or
administrative agency or upon the request or demand of any regulatory authority
or (ii) as otherwise required by law or in any required filings with the
Securities and Exchange Commission and to the extent required by applicable
regulatory authorities or stock exchanges (but not the Fee Letter or the
contents thereof, except as part of generic disclosure of aggregate sources and
uses with respect to the Transactions); (b) to the Acquired Business and its
respective subsidiaries and controlling persons and the officers, directors,
employees, managers, members, partners, accountants, attorneys and other
advisors of any of the foregoing who are directly involved in the consideration
of this matter, in each case on a confidential and “need to know” basis in
connection with the transactions contemplated hereby (but not the Fee Letter or
the contents thereof, except as part of generic disclosure of aggregate sources
and uses with respect to the Transactions); (c) in syndication or other
marketing materials relating to the Facility (but not the Fee Letter or the
contents thereof, except as part of generic disclosure of aggregate sources and
uses with respect to the Transactions); (d) to each of Moody’s Investors
Service, Inc., and S&P Global Ratings, a division of S&P Global Inc., on a
confidential basis (but not the Fee Letter or the contents thereof, except as
part of generic disclosure of aggregate sources and uses with respect to the
Transactions); or (e) with our prior written consent; and provided, further,
that the Borrower may disclose the Fee Letter, to the extent the Fee Letter has
been redacted in a manner acceptable to Citi with respect to the fees and the
“Market Flex” provisions, to the Acquired Business and its controlling persons
and the officers, directors, employees, managers, members, partners,
accountants, attorneys and other advisors of any of the foregoing who are
directly involved in the consideration of this matter, in each case on a
confidential and “need to know” basis in connection with the transactions
contemplated hereby. Your obligations under this paragraph shall automatically
terminate and be superseded by the confidentiality provisions in the Operative
Documents upon the execution and delivery thereof and, in the event the
Operative Documents have not theretofore been executed and delivered, shall
expire on the date occurring 24 months after the date hereof.

 



8

 

 

Each Commitment Party, on behalf of itself and its affiliates, agrees that it
will use all confidential information provided to it or its affiliates by or on
behalf of you hereunder solely for the purpose of providing the services which
are the subject of this Commitment Letter and shall treat confidentially all
such information; provided that nothing herein shall prevent any Commitment
Party from disclosing any such information (a) pursuant to the order of any
court or administrative agency or otherwise as required by applicable law or
regulation or as requested by a governmental authority (in which case such
Commitment Party, to the extent permitted by law and except with respect to any
audit or examination conducted by bank accountants or any governmental bank
authority exercising examination or regulatory authority, agrees to inform you
promptly thereof), (b) upon the request or demand of any regulatory authority
having jurisdiction over such Commitment Party or any of its affiliates, (c) to
the extent that such information becomes publicly available other than by reason
of disclosure by any Commitment Party in violation of this paragraph, (d) to the
extent that such information is received by any Commitment Party from a third
party that is not, in each case to such Commitment Party’s knowledge, (i) in
such third party’s possession illegally or (ii) subject to confidentiality
obligations to you, your subsidiaries or the Acquired Business, (e) to the
extent that such information is independently developed by any Commitment Party,
(f) to any of the Commitment Parties’ affiliates and any of their respective
employees, legal counsel, independent auditors and other experts or agents who
need to know such information in connection with the Facility and are informed
of the confidential nature of such information, (g) to prospective Lenders,
participants or assignees of obligations under the Facility, in each case who
agree to be bound by the terms of this paragraph (or language substantially
similar to this paragraph), to service providers to the Commitment Parties in
connection with the administration and management of the Facility and to market
data collectors and similar service providers to the lending industries or (h)
for the purposes of establishing any appropriate defense or in connection with
the exercise of any rights or remedies. The Commitment Parties’ obligations
under this paragraph shall automatically terminate and be superseded by the
confidentiality provisions in the Operative Documents upon the execution and
delivery thereof and, in the event the Operative Documents have not theretofore
been executed and delivered, shall expire on the date occurring 24 months after
the date hereof.

 



9

 

 

You acknowledge that neither any of the Commitment Parties nor any of their
affiliates provide accounting, tax or legal advice. You further acknowledge that
the Commitment Parties and their affiliates may be providing debt financing,
equity capital or other services (including, without limitation, financial
advisory services) to other persons in respect of which you, the Acquired
Business and your and its respective affiliates may have conflicting interests
regarding the transactions described herein and otherwise. You also acknowledge
that none of the Commitment Parties or their affiliates has any obligation to
use in connection with the transactions contemplated by this Commitment Letter,
or to furnish to you, confidential information obtained by them from other
persons. As you know, the Commitment Parties and/or their affiliates are full
service securities firms engaged, either directly or through their affiliates,
in various activities, including securities trading, commodities trading,
investment management, financing and brokerage activities and financial planning
and benefits counseling for both companies and individuals. In the ordinary
course of these activities, the Commitment Parties and their respective
affiliates actively engage in commodities trading or may trade the debt and
equity securities (or related derivative securities) and financial instruments
(including bank loans and other obligations) of the Borrower and other companies
which may be the subject of the arrangements contemplated by this Commitment
Letter for their own account and for the accounts of their customers and may at
any time hold long and short positions in such securities. The Commitment
Parties or their affiliates also co-invest with, make direct investments in, and
invest or co-invest client monies in or with funds or other investment vehicles
managed by other parties, and such funds or other investment vehicles may trade
or make investments in securities of you, the Acquired Business or other
companies which may be the subject of the arrangements contemplated by this
Commitment Letter or engage in commodities trading with any thereof.

 

Section 9.                   Representations and Warranties.

 

Subject to Section 3 hereof, the accuracy of which shall not be a condition to
the commitments hereunder or the initial effectiveness of the commitments under
the Facility on the Closing Date, the Borrower represents and warrants (which
representation and warranty, in the case of any information relating to the
Acquired Business prior to the Acquisition, is to the best of the Borrower’s
knowledge) that (i) all written information, other than Projections (as defined
below), other forward-looking information and information of a general economic
or industry-specific nature, that has been or will hereafter be made available
to any of the Commitment Parties, any Lender or any potential Lender by or on
behalf of the Borrower or any of its representatives in connection with the
Transactions (the “Information”) is and will be, when furnished, true and
correct in all material respects and does not and will not, taken as a whole,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements were or are
made and (ii) all financial projections, if any, that have been or will be
prepared by or on behalf of the Borrower and made available to any of the
Commitment Parties, any Lender or any potential Lender (the “Projections”) have
been or will be prepared in good faith based upon assumptions that are believed
by you to be reasonable at the time made and at the time the related financial
projections are made available (it being understood that such Projections are as
to future events and are not to be viewed as facts, that actual results during
the period or periods covered by any such Projections may differ significantly
from the projected results and that such differences may be material, that such
Projections are subject to significant uncertainties and contingencies many of
which are beyond your control and that no assurance can be given that the
projected results will be realized). If, at any time from the date hereof until
the later of the Closing Date and the Syndication Date, you become aware that
any of the representations and warranties in the preceding sentence would be
incorrect in any material respect if the Information or Projections were being
furnished, and such representations and warranties were being made, at such
time, then you agree to (or, with respect to any such Information or Projections
relating to the Acquired Business or its operations or assets, use your
commercially reasonable efforts to cause the Acquired Business to) promptly
supplement the Information and/or Projections so that (with respect to
Information or Projections relating to the Acquired Business or its operations
or assets, to the best of your knowledge; and if otherwise, without
qualification) the representations and warranties contained in this paragraph
remain true and correct in all material respects under those circumstances.

 



10

 

 

In arranging and syndicating the Facility, the Commitment Parties will be
entitled to use, and to rely on the representations and warranties in the
preceding paragraph relating to, any information furnished to us by or on behalf
of the Borrower and its affiliates without responsibility for independent
verification thereof.

 

Section 10.               Assignments.

 

The Borrower may not assign or delegate any of its rights or obligations under
this Commitment Letter or the Fee Letter without our prior written consent, and
any attempted assignment without such consent shall be null and void. No
Commitment Party may assign or delegate any of its rights or obligations under
this Commitment Letter or its commitment hereunder (except to one or more of its
affiliates) other than as expressly permitted hereunder without the Borrower’s
prior written consent; provided that any assignments to an affiliate will not
relieve a Commitment Party from any of its obligations hereunder unless and
until the Facility shall have become effective and such affiliate shall have
funded on the Closing Date the portion of the commitment under the Facility so
assigned; provided, further, that, notwithstanding anything in this Section 10,
Goldman Sachs Bank USA may assign its rights and obligations hereunder,
including its commitments and other agreements hereunder, in whole or in part,
to Goldman Sachs Lending Partners LLC (and shall be relieved of its obligations
hereunder to the extent of any such assignment).

 

Section 11.               Amendments.

 

Neither this Commitment Letter nor the Fee Letter may be amended or any
provision hereof waived or modified except by an instrument in writing signed by
each party hereto or thereto, as applicable.

 

Section 12.               Governing Law, Etc.

 

This Commitment Letter (and any claim, controversy or dispute arising under or
related to any of the foregoing, whether based on contract, tort or otherwise)
shall be governed by, and construed in accordance with, the law of the State of
New York, without giving effect to any conflicts of law principles which would
result in the application of the laws of another state; provided, however, that
(A) the interpretation of the definition of “Material Adverse Effect” (as
defined in the Acquisition Agreement) (and whether or not a Material Adverse
Effect has occurred), (B) the determination of the accuracy of any Acquired
Business Representation and whether as a result of any inaccuracy thereof you
have the right (without regard to any notice requirement) to terminate your
obligations (or to refuse to consummate the Acquisition) under the Acquisition
Agreement and (C) the determination of whether the Acquisition has been
consummated in accordance with the terms of the Acquisition Agreement (in each
case without regard to the principles of conflicts of laws thereof, to the
extent the same are not mandatorily applicable by statute and would require or
permit the application of the law of another jurisdiction), in each case, shall
be governed by, and construed in accordance with, the laws of Delaware.

 

Each party hereto irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Commitment Letter, the Fee Letter, the
Operative Documents, the transactions contemplated hereby or thereby or the
actions of the parties hereto or any of their affiliates in the negotiation,
performance or enforcement of this Commitment Letter, the Fee Letter or the
Operative Documents.

 



11

 

 

Each of the parties hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of any state or federal court sitting in The City of New
York, Borough of Manhattan, over any suit, action or proceeding arising out of
or relating to this Commitment Letter, the Fee Letter, the Operative Documents,
the transactions contemplated hereby or thereby or the actions of the parties
hereto or thereto or any of their affiliates in the negotiation, performance or
enforcement of this Commitment Letter, the Fee Letter or the Operative
Documents, and agrees that all claims in respect of any such action or
proceeding shall be brought, heard and determined only in such New York State
court or, to the extent permitted by law, in such federal court. Service of any
process, summons, notice or document by registered mail addressed to any such
party shall be effective service of process against such person for any suit,
action or proceeding brought in any such court. Each of the parties hereto
irrevocably and unconditionally waives any objection to the laying of venue of
any such suit, action or proceeding brought in any such court and any claim that
any such suit, action or proceeding has been brought in an inconvenient forum. A
final judgment in any such suit, action or proceeding brought in any such court
may be enforced in any other courts to whose jurisdiction such party is or may
be subject by suit upon judgment.

 

Section 13.               Payments.

 

All payments under this Commitment Letter and the Fee Letter will, except as
otherwise provided herein, be made in U.S. Dollars in New York, New York.

 

To the fullest extent permitted by law, the Borrower will make all payments
under this Commitment Letter and the Fee Letter regardless of any defense or
counterclaim, including, without limitation, any defense or counterclaim based
on any law, rule or policy which is now or hereafter promulgated by any
governmental authority or regulatory body and which may adversely affect the
Borrower’s obligation to make, or the right of the Commitment Parties to
receive, such payments.

 

Section 14.               Miscellaneous.

 

This Commitment Letter and the Fee Letter contain the entire agreement between
the parties relating to the subject matter hereof and thereof and supersede all
oral statements and prior writings with respect thereto. Section headings herein
are for convenience only and are not a part of this Commitment Letter. This
Commitment Letter and the Fee Letter are solely for the benefit of the parties
hereto and thereto (and Indemnified Persons, to the extent set forth in Section
6), and no other person shall acquire or have any rights under or by virtue of
this Commitment Letter or the Fee Letter. This Commitment Letter is not intended
to create a fiduciary relationship among the parties hereto, and the Borrower
waives, to the fullest extent permitted by law, any claims it may have against
any of the Commitment Parties or any of their affiliates for breach of fiduciary
duty or alleged breach of fiduciary duty in connection with the transactions
contemplated by this Commitment Letter and agrees that none of the Commitment
Parties or any of their affiliates shall have any liability (whether direct or
indirect) to the Borrower in respect of such a fiduciary duty claim or to any
person asserting such a fiduciary duty claim on behalf of or in right of the
Borrower. Any and all services to be provided by any of the Commitment Parties
hereunder may be performed, and any and all rights of any of the Commitment
Parties hereunder may be exercised, by or through any of such Commitment Party’s
affiliates and branches and, in connection with the provision of such services,
each Commitment Party may exchange with such affiliates and branches information
concerning the Borrower and the other companies that may be the subject of the
transactions contemplated by this Commitment Letter and, to the extent so
employed, such affiliates and branches shall be entitled to the benefits
afforded to the Commitment Parties hereunder, subject to the confidentiality
provisions herein.

 



12

 

 

The indemnification, compensation, reimbursement, sharing of information,
absence of fiduciary relationships, jurisdiction, governing law, venue, service
of process, waiver of jury trial, syndication, market flex and confidentiality
provisions contained herein and in the Fee Letter shall remain in full force and
effect regardless of whether the Operative Documents shall be executed and
delivered and notwithstanding the termination or expiration of this Commitment
Letter or the Commitment Parties’ commitments hereunder; provided that your
obligations under this Commitment Letter (other than your obligations with
respect to (a) assistance to be provided in connection with the syndication
thereof (including supplementing and/or correcting Information and Projections)
prior to the Syndication Date and (b) confidentiality) shall automatically
terminate and be superseded by the provisions of the Operative Documents upon
the initial effectiveness thereunder, in each case solely to the extent covered
thereby with retroactive application to the date hereof.

 

We hereby notify you that pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Patriot
Act”) and 31 C.F.R. § 1010.230 (the “Beneficial Ownership Regulation”), we and
the other Lenders may be required to obtain, verify and record information that
identifies the borrower and each guarantor under the Operative Documents, which
information includes the name, address and tax identification number and other
customary information regarding any such borrower or guarantor that will allow
us and the other Lenders to identify any such borrower or guarantor in
accordance with the Patriot Act and the Beneficial Ownership Regulation. We and
the other Lenders may also request corporate formation documents, or other forms
of identification, to verify the information provided. This notice is given in
accordance with the requirements of the Patriot Act and the Beneficial Ownership
Regulation and is effective as to each Lender. The Borrower hereby acknowledges
and agrees that the Commitment Parties shall be permitted to share any or all
such information with the Lenders.

 

If any term, provision, covenant or restriction contained in this Commitment
Letter is held by a court of competent jurisdiction to be invalid, void or
unenforceable or against public policy, the remainder of the terms, provisions,
covenants and restrictions contained herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. The parties
hereto shall endeavor in good faith negotiations to replace the invalid, void or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, void or unenforceable
provisions.

 

This Commitment Letter may be executed in counterparts, each of which will be
deemed an original, but all of which taken together will constitute one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Commitment Letter by facsimile or electronic (pdf) transmission shall be as
effective as delivery of a manually executed counterpart hereof.

 

If the foregoing correctly sets forth our agreement with you, please indicate
your acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning executed counterparts to this Commitment Letter and the Fee Letter to
Mr. Stuart N. Berman (on behalf of the Commitment Parties), Citibank, N.A., 730
Veterans Memorial Highway, Hauppauge, New York 11788 (or by electronic (pdf)
transmission to stuart.n.berman@citi.com) at or before 11:59 p.m. (New York City
time) on January 29, 2020. If you do not return such executed counterparts prior
to the date and time provided above, the commitment and other obligations of the
Commitment Parties set forth in this Commitment Letter will automatically
terminate. Please arrange for the executed originals to follow by next-day
courier.

 



13

 

 

  Very truly yours,     CITIBANK, N.A.         By: /s/ Stuart N. Berman      
Name: Stuart N. Berman       Title: Authorized Signatory  

 

[Signature Page to Commitment Letter]

 



 

 

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY



      By: /s/ Chad Durakis     Name:  Chad Durakis     Title: Vice President    
 

 

[Signature Page to Commitment Letter]

 



 

 

 

 

SANTANDER BANK, N.A.



      By: /s/ Jennifer Baydian     Name: Jennifer Baydian     Title: Senior Vice
President

 

[Signature Page to Commitment Letter]

 



 

 

 

 

BMO HARRIS BANK, N.A.



      By: /s/ Michael Kus     Name: Michael Kus     Title: Managing Director

 

 

BMO CAPITAL MARKETS CORP.



    By: /s/ David Wismer     Name: David Wismer     Title: Managing Director

 

[Signature Page to Commitment Letter]

 



 

 

 

 

REGIONS BANK. 

      By:      /s/ Steven Dixon     Name:   Steven Dixon     Title: Director

 

[Signature Page to Commitment Letter]

 





 

 

 

ISRAEL DISCOUNT BANK OF NEW YORK 

      By:      /s/ CJ Gianatiempo     Name:   CJ Gianatiempo    

Title:

First Vice President 

        By: /s/ Ender Cetin     Name: Ender Cetin     Title: Senior Vice
President

 

[Signature Page to Commitment Letter]

 





 

 

 

GOLDMAN SACHS BANK USA 

      By:      /s/ Ryan Durkin     Name:   Ryan Durkin     Title: Authorized
Signatory

 

[Signature Page to Commitment Letter]

 





 

 

ACCEPTED and agreed to as of the date

first written above:

 

COMTECH TELECOMMUNICATIONS CORP. 

      By:   /s/ Michael D. Porcelain     Name: Michael D. Porcelain     Title:
President and Chief Operating Officer  

 

[Signature Page to Commitment Letter]

 





 

 

Exhibit A
to
Commitment Letter

 

Transactions Description

 

All capitalized terms used herein but not defined herein shall have the meanings
provided in the letter agreement to which this Exhibit A is attached or in the
other Exhibits to such letter agreement, as applicable. The following
transactions are referred to herein collectively as the “Transactions”.

 

1.The Borrower will obtain a new senior secured revolving credit facility in an
aggregate principal amount of up to $800,000,000 with the terms set forth in
Exhibit B to the Commitment Letter (the “Facility”).

 

2.The Borrower will use up to $552,000,000 of the proceeds from the initial
borrowing under the Facility, newly issued shares of Common Stock, par value
$.10 per share, of the Borrower and up to $75,000,000 of cash on hand at the
Acquired Business for the purpose of (i) financing the acquisition by the
Borrower or one of its wholly-owned subsidiaries of 100% of the equity interests
of a company previously identified to us as “Galileo” (together with its
subsidiaries, the “Acquired Business”) pursuant to the Agreement and Plan of
Merger, dated as of the date hereof by and among the Borrower, Convoy Ltd., a
company organized under the laws of the State of Israel and a wholly owned
subsidiary of the Borrower (“Merger Sub”), and “Galileo” (together with all
schedules, exhibits and annexes thereto, the “Acquisition Agreement”), (ii)
repaying in full all outstanding indebtedness for borrowed money of the Acquired
Business, except for a limited amount of indebtedness to be agreed by you and
Citi (it being agreed, for the avoidance of doubt, that capital leases and bank
guarantees of the Acquired Business do not constitute indebtedness for borrowed
money for purposes of this clause (ii)), (iii) repaying in full any and all
outstanding indebtedness for borrowed money of the Borrower and its
subsidiaries, including repaying in full any and all indebtedness, and
terminating all commitments, under the Borrower’s existing senior secured
revolving credit facility (as amended, amended and restated, supplemented or
otherwise modified through the date hereof, the “Existing Credit Agreement”)
(provided that letters of credit outstanding as of the Closing Date that were
issued by Citi under the Existing Credit Agreement will be deemed issued by Citi
under the Facility pursuant to the terms of the Operative Documents) and (iv)
paying the fees, costs and expenses referred to below (and each of the foregoing
will be consummated on the Closing Date); provided that any reduction in the
amount of cash on hand at the Acquired Business noted above shall result in a
commensurate increase in the amount of the initial borrowing under the Facility
noted above. Pursuant to the Acquisition Agreement, Merger Sub will, in
accordance with the laws of the State of Israel, merge with and into “Galileo”,
with “Galileo” surviving as a wholly owned subsidiary of the Borrower (the
“Merger”; the acquisition of 100% of the equity interests of “Galileo” pursuant
to the Merger is referred to as the “Acquisition”).

 

3.The Borrower will pay all fees, costs and expenses incurred in connection with
the foregoing transactions.

 



A-1

 

 

Exhibit B
to
Commitment Letter

 

Comtech Telecommunications Corp.
$800,000,000 Senior Secured Revolving Credit Facility
Summary of Principal Terms and Conditions

 

All capitalized terms used herein but not defined herein shall have the meanings
provided in the letter agreement to which this Exhibit B is attached, in the
other Exhibits to such letter agreement or in the Existing Credit Agreement
referred to in the preceding Exhibit A, as applicable.

 

Borrower:  

Comtech Telecommunications Corp., a Delaware corporation (the “Borrower”).

 

Administrative Agent and Collateral Agent:  

Citi will act as sole administrative agent and collateral agent (in such
capacities, the “Agent”) for a syndicate of banks, financial institutions,
investors and other lenders but excluding any Disqualified Lenders (together
with the Initial Lenders, the “Lenders”), and will perform the duties
customarily associated with such roles.

 

Arrangers:   (A) Each of Citi, M&T, Santander and BMO, together with any other
joint lead arranger appointed pursuant to the Commitment Letter, will act as a
joint lead arranger (collectively, in such capacities, the “Lead Arrangers”) for
the Facility (as defined below) and will perform the duties customarily
associated with such roles and (B) each of Regions, IDB and GS, together with
any other arranger appointed pursuant to the Commitment Letter, will act as an
arranger (collectively, in such capacities, and together with the Lead
Arrangers, the “Arrangers”) for the Facility and will perform the duties
customarily associated with such roles.       Syndication Agents:   Each of M&T,
Santander and BMO will act as a syndication agent for the Facility, and will
perform the duties customarily associated with such role.       Documentation
Agent:   Regions will act as documentation agent for the Facility, and will
perform the duties customarily associated with such role.       Issuing Banks:  
Citi, M&T, Santander, BMO and any other Lender or an Affiliate thereof
reasonably acceptable to the Borrower and the Agent agreeing to act in such
capacity will act as an issuing bank in respect of letters of credit (in such
capacity, the “Issuing Banks”), and will perform the duties customarily
associated with such role.       Facility:  

A senior secured revolving credit facility in an aggregate principal amount of
$800,000,000 (the “Facility”), of which up to $140,000,000 will be available
through a subfacility in the form of standby or trade letters of credit.

 

   

 



B-1

 

 

Purpose:  

(A) On the Closing Date, up to $552,000,000 (or, subject to the cash on hand at
the Acquired Business on the Closing Date, such greater amount in accordance
with Exhibit A) of proceeds of loans under the Facility will be used by the
Borrower to partially finance the Transactions, including the payment of fees,
costs and expenses in connection therewith, and thereafter, the proceeds of
loans under the Facility will be used by the Borrower from time to time for
working capital and general corporate purposes.

 

       

(B) Letters of credit will be used solely to support payment obligations
incurred in the ordinary course of business by the Borrower and its
subsidiaries, including replacing or backstopping any existing letters of credit
outstanding on the Closing Date.

 

Swingline Loans:  

In connection with the Facility, Citi (in such capacity, the “Swingline Lender”)
will make available to the Borrower a swingline facility under which the
Borrower may make short-term borrowings upon same-day notice (in minimum amounts
and integral multiples to be set forth in the Operative Documents) of up to an
aggregate principal amount of $25,000,000. Except for purposes of calculating
the Commitment Fee described below, any such swingline borrowings will reduce
availability under the Facility on a dollar-for-dollar basis.

 

Upon notice from the Swingline Lender, the Lenders will be unconditionally
obligated to purchase participations in any swingline loan pro rata based upon
their commitments under the Facility.

      Letters of Credit:  

Up to $140,000,000 of the Facility will be available for the issuance of letters
of credit by the Issuing Banks on or after the Closing Date in accordance with
usual and customary terms for facilities and transactions of this type and,
subject to the Documentation Principles (as defined herein), no more restrictive
than the provisions set forth in the Existing Credit Agreement; provided that
the letter of credit exposure of each Issuing Bank identified above shall at no
time be greater than $35,000,000, unless otherwise agreed by the Issuing Banks.

 

Existing letters of credit outstanding on the Closing Date under the Existing
Credit Agreement will continue as letters of credit under the Facility.

 

    Drawings under any letter of credit will be reimbursed by the Borrower at
the times and in the manner required by the Existing Credit Agreement.  To the
extent that the Borrower does not reimburse the Issuing Bank when required, the
Lenders under the Facility will be irrevocably obligated to reimburse the
Issuing Bank in the manner required by the Existing Credit Agreement.

 





B-2

 

 

Availability:  

Subject to the conditions precedent to borrowing set forth below, loans under
the Facility will be available at any time on and after the Closing Date and
prior to the final maturity of the Facility, in minimum principal amounts and
upon notice consistent with the Existing Credit Agreement. Amounts repaid under
the Facility may be re-borrowed within the foregoing limits, subject to
satisfaction of applicable conditions.

 

    Maturity:  

The Facility will mature and the commitments thereunder will terminate on the
date that is five years after the Closing Date; provided that, if the Borrower
or any of its subsidiaries incurs after the Closing Date any indebtedness for
borrowed money with an initial aggregate principal amount in excess of an amount
to be set forth in the Operative Documents and such indebtedness has a scheduled
maturity date prior to the date that is 91 days after the fifth anniversary of
the Closing Date, then, unless such indebtedness has previously been refinanced
in full with Qualifying Refinancing Debt (to be defined in the Operative
Documents), the Facility will mature and the commitments thereunder will
terminate on the earlier of (i) the fifth anniversary of the Closing Date and
(ii) the date that is 91 days prior to the scheduled maturity of such
indebtedness so incurred after the Closing Date.

 

    Uncommitted Incremental Facility:  



The Operative Documents will permit the Borrower, on one or more occasions and
subject to receipt of commitments therefor, to increase the aggregate amount of
commitments under the Facility in an aggregate principal amount for all such
increases not to exceed the sum of (x) $250.0 million and (y) any amount, so
long as on a pro forma basis after giving effect thereto (and after giving
effect to any acquisition consummated concurrently therewith and all other
appropriate pro forma adjustment events and calculated as if the Facility
(including the applicable increase thereto) was fully drawn), the Borrower’s
total secured net leverage ratio is equal to or less than 3.50:1.00; provided
that (i) no Lender will be required to participate in any such increase without
its consent, (ii) no default or event of default shall have occurred and be
continuing or would result therefrom, (iii) the representations and warranties
in the Loan Documents are accurate in all material respects and (iv) the
Borrower shall be in pro forma compliance (as described above) with the
financial maintenance covenants described below. In the event of any increase to
the Facility the Borrower will be deemed to have utilized amounts under clause
(x) above (to the extent compliant therewith) prior to being deemed to have
utilized amounts under clause (y) above.

 



B-3

 

 

Guarantees:   All obligations of the Borrower under the Facility and under any
Secured Hedging Obligations and Secured Cash Management Obligations will be
unconditionally guaranteed on a joint and several basis and on a senior secured
first lien basis (the “Guarantees”) by each direct or indirect subsidiary of the
Borrower (whether owned on the Closing Date or formed or acquired on or after
the Closing Date) (the “Guarantors”); provided that the following shall not be
required to be Guarantors: (i) immaterial subsidiaries, (ii) any subsidiary of
the Borrower that is not wholly owned and is prohibited by terms of applicable
shareholder documents or otherwise from providing a Guarantee, (iii)
not-for-profit subsidiaries and (iv) other subsidiaries to the extent the
provision of a guarantee would result in material adverse tax consequences, is
prohibited by applicable law, rule or regulation or by any contractual
obligation existing on the Closing Date (or, if later, on the date such
subsidiary is acquired (and in each case not established in anticipation
thereof)) or would require governmental (including regulatory) consent,
approval, license or authorization (unless such consent, approval, license or
authorization has been received (it being agreed that the Borrower shall use
commercially reasonable efforts to obtain any such consent, approval, license or
authorization)).       Security:  

All obligations of the Borrower under the Facility and under Secured Hedging
Obligations and Secured Cash Management Obligations will be secured on a
first-priority basis by substantially all the assets of the Borrower and each
Guarantor, whether owned on the Closing Date or thereafter acquired
(collectively, the “Collateral”), subject to certain exceptions and limitations
that, subject to the Documentation Principles, are no more restrictive than the
Existing Credit Agreement.

 

    Mandatory Prepayments:  

The loans under the Facility shall be prepaid and the letters of credit under
the Facility shall be cash collateralized with 100% of the net cash proceeds of
(a) all non-ordinary course asset sales or other dispositions of property by the
Borrower and its subsidiaries (including proceeds from the sale of equity
securities of any subsidiary of the Borrower and insurance and condemnation
proceeds), in each case solely to the extent necessary, in order that the
Borrower not be required under the terms of any unsecured indebtedness to
prepay, redeem or offer to prepay or redeem such unsecured indebtedness with
such net cash proceeds (the “Asset Sale Sweep”) and (b) all issuances, offerings
or placement of debt of the Borrower and its subsidiaries, excluding debt
permitted to be incurred under the Operative Documents.

 

In addition, the loans under the Facility shall be prepaid and the letters of
credit under the Facility shall be cash collateralized to the extent such
extensions of credit exceed the amount of the commitments under the Facility.

 



B-4

 

 

Voluntary Prepayments/ Reductions in Commitments:  

Voluntary prepayments of borrowings under the Facility and voluntary reductions
of the unutilized portion of the Facility commitments may be made at any time
upon notice as provided in the Existing Credit Agreement, without premium or
penalty, in minimum principal amounts, subject to the Documentation Principles,
no more restrictive than the Existing Credit Agreement; provided that voluntary
prepayments of LIBOR Loans made on a date other than the last day of an interest
period applicable thereto shall be subject to customary breakage costs.
Voluntary reduction of unused portions of the letter of credit sublimit may be
made at any time upon notice as shall be set forth in the Operative Documents.
Each reduction of the letter of credit sublimit shall be permanent and shall be
made ratably among the Issuing Banks at the time of such reduction in accordance
with their respective letter of credit commitments.

 

Interest Rates:  

At the Borrower’s option, loans under the Facility may be maintained from time
to time as (x) “Base Rate Loans”, which shall bear interest at the Base Rate in
effect from time to time plus the Applicable Margin or (y) “LIBOR Loans”, which
shall bear interest at the London interbank offered rate for U.S. dollars
(adjusted for statutory reserve requirements) as determined by the Agent for the
respective interest period (which, if negative, shall be deemed to be 0.00%)
plus the Applicable Margin.

 

“Applicable Margin” shall mean the applicable percentage per annum based on the
Borrower’s total net leverage ratio as set forth in the pricing grid set forth
below; provided that, prior to the delivery by the Borrower to the Agent of its
financial statements for the first full fiscal quarter of the Borrower that ends
after the Closing Date, the “Applicable Margin” shall mean a percentage per
annum equal to (i) 2.25%, in the case of loans maintained as LIBOR Loans, (ii)
1.25%, in the case of loans maintained as Base Rate Loans and (iii) 2.00% in the
case of letters of credit:

 







 

    Level Total Net
Leverage
Ratio Applicable
Margin for
LIBOR
Loans Applicable
Margin for
Base Rate
Loans Applicable Margin
for Letters
of Credit     I ≥ 3.50x 2.25% 1.25% 2.00%     II < 3.50x but ≥ 2.75x 2.00% 1.00%
1.75%     III < 2.75x but ≥ 2.00x 1.75% 0.75% 1.50%     IV < 2.00x but ≥ 1.25x
1.50% 0.50% 1.25%     V < 1.25x 1.25% 0.25% 1.00%

  



B-5

 

 

   

“Base Rate” shall mean the highest of (x) the rate that the Agent announces from
time to time as its prime lending rate, as in effect from time to time, (y) 1/2
of 1% in excess of the federal funds effective rate, and (z) the London
interbank offered rate for U.S. dollars for an interest period of one month
(adjusted for statutory reserve requirements) plus 1.00%; provided that in no
case shall the Base Rate be less than 0.00% per annum.

 

Interest periods of 1, 2, 3 and 6 months or, to the extent agreed to by all
applicable Lenders, 12 months, shall be available in the case of LIBOR Loans.

 

   

Interest in respect of Base Rate Loans shall be payable quarterly in arrears on
the last business day of each calendar quarter. Interest in respect of LIBOR
Loans shall be payable in arrears at the end of the applicable interest period
and every three months in the case of interest periods in excess of three
months. Interest shall also be payable at the time of repayment of any loans and
at maturity. All interest on Base Rate Loans, LIBOR Loans and, if applicable,
any fees shall be based on a 360-day year and actual days elapsed (or, in the
case of Base Rate Loans determined by reference to the prime lending rate, a
365/366-day year and actual days elapsed).

 

All swingline loans will bear interest as Base Rate Loans.

          Commitment Fees:  

A commitment fee based on the Borrower’s total net leverage ratio as set forth
in the pricing grid set forth below (provided that, prior to the delivery by the
Borrower to the Agent of its financial statements for the first full fiscal
quarter of the Borrower ending after the Closing Date, the commitment fee will
be equal to 0.35% per annum) will be payable on the undrawn portion of the
commitments in respect of the Facility, payable quarterly in arrears after the
Closing Date and upon the termination of the commitments thereunder, calculated
from the Closing Date based on the actual number of days elapsed over a 360-day
year.  Such commitment fees shall be distributed to the Lenders participating in
the Facility pro rata in accordance with the amount of each such Lender’s
commitment under the Facility. 





 



    Level Total Net
Leverage
Ratio Commitment
Fee       I ≥ 3.50x 0.35%       II < 3.50x but ≥ 2.75x 0.30%       III < 2.75x
but ≥ 2.00x 0.25%       IV < 2.00x but ≥ 1.25x 0.20%       V < 1.25x 0.15%  

 

 



B-6

 

 

Letter of Credit Fees:  

A per annum fee equal to the Applicable Margin for Letters of Credit as set
forth in the applicable column of the pricing grid appearing under the heading
“Interest Rates” above will accrue on the aggregate face amount of outstanding
letters of credit under the Facility, payable and distributed to the Lenders in
a manner consistent with the Existing Credit Agreement. In addition, the
Borrower will pay to the Issuing Bank, for its own account, (a) a fronting fee
equal to 0.125% per annum of the aggregate face amount of outstanding letters of
credit and (b) customary issuance and administration fees.

 

Ticking Fees:   The Borrower will pay ticking fees in accordance with the Fee
Letter.       Default Interest:  

Overdue principal, interest and other amounts shall bear interest, after as well
as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any loan, 2.00% plus the rate otherwise applicable to such loan or
(ii) in the case of any other amount, 2.00% plus the rate applicable to Base
Rate Loans under the Facility. Such interest shall be payable on demand.

 

Conditions Precedent to Effectiveness:  

The initial effectiveness of the commitments under the Facility on the Closing
Date will be subject solely to the Funding Conditions.

 

Conditions Precedent to Borrowings:  

Each borrowing under the Facility (other than borrowings made on the Closing
Date to consummate the Transactions) will be subject to satisfaction of the
following conditions precedent: (i) all of the representations and warranties in
the Operative Documents shall be true and correct in all material respects (or
in all respects, if qualified by materiality) as of the date of such borrowing,
(ii) no default or event of default shall have occurred and be continuing or
would result from such borrowing and (iii) delivery of a customary borrowing
notice.

 

Documentation:  

The Operative Documents shall be negotiated in good faith and shall be
consistent with this Commitment Letter and the Fee Letter and, except as
otherwise provided herein or in the Fee Letter, shall be based upon the Existing
Credit Agreement; it being understood and agreed that the Operative Documents
shall (i) not include any conditions to the availability and initial
effectiveness of the commitments under the Facility on the Closing Date other
than the Funding Conditions, (ii) contain administrative agency and other
miscellaneous related administration provisions customary for the Agent
(including, without limitation, certain provisions regarding resignation and
replacement of an Issuing Bank), (iii) contain certain modifications to reflect
current market practices including, without limitation, (A) customary provisions
related to the division of limited liability companies and (B) a customary “QFC”
acknowledgement, (iv) require each Guarantor organized outside of the United
States to enter into foreign law-governed collateral, pledge and mortgage
instruments, subject to customary exceptions and (v) give effect to the Limited
Conditionality Provisions and this paragraph (this paragraph, collectively, the
“Documentation Principles”).

 

Representations and Warranties:

  Usual and customary for facilities and transactions of this type and, subject
to the Documentation Principles, no more restrictive than those set forth in the
Existing Credit Agreement.

 

 



B-7

 

 

Affirmative Covenants:  

Usual and customary for facilities and transactions of this type and, subject to
the Documentation Principles, no more restrictive than those set forth in the
Existing Credit Agreement.

 

Negative Covenants:  

Usual and customary for facilities and transactions of this type and, subject to
the Documentation Principles, no more restrictive than those set forth in the
Existing Credit Agreement. In addition, the negative covenants and certain
definitions will include certain additions, deletions, modifications and other
changes to the analogous provisions of the Existing Credit Agreement (if any),
including that the definition of Permitted Acquisition will be modified to add
an additional requirement that the Borrower’s total net leverage ratio on a pro
forma basis be less than or equal to the greater of: (A) the total net leverage
ratio that is 0.25x inside the maximum ratio applicable under the Leverage Ratio
Covenant (as defined below) on the date such Permitted Acquisition is
consummated and (B) 4.00:1.00.

 

Financial Maintenance Covenants:  

The Operative Documents will include (i) a maximum total net leverage ratio
financial maintenance covenant requiring the Borrower to maintain a maximum
total net leverage ratio not to exceed 4.75:1.00, with maximum ratio step-downs
beginning with the last day of the fifth fiscal quarter to end after the Closing
Date based on the grid set forth below (the “Leverage Ratio Covenant”) and (ii)
a minimum interest coverage ratio maintenance covenant requiring the Borrower to
maintain a minimum interest coverage ratio of at least 3.00:1.00 (the “ICR
Covenant”).



     



    Fiscal Quarter That Ends
After the Closing Date Maximum Total Net
Leverage Ratio     Fifth, Sixth and Seventh 4.50:1.00     Eighth and Ninth
4.25:1.00     Tenth and Eleventh 4.00:1.00     Twelfth and Thereafter 3.75:1.00

 



  Each of the Leverage Ratio Covenant and the ICR Covenant will be tested
quarterly on the last day of each fiscal quarter commencing with the last day of
the first fiscal quarter that ends after the Closing Date.



 



B-8

 

 

   

The Operative Documents will provide that, subject to minimum threshold amounts
and certain other limited exceptions to be set forth in the Operative Documents,
if the Borrower or any subsidiary incurs or issues indebtedness for borrowed
money or issues equity interests after the Closing Date (each a “Capitalization
Event”), then: (1) (a) if such incurrence or issuance occurs prior to the last
day of the fifth fiscal quarter to end after the Closing Date, the maximum ratio
permitted by the Leverage Ratio Covenant shall step-down to 4.50:1.00 beginning
with the last day of the fifth fiscal quarter to end after the Closing Date (and
shall not step-down further) and (b) if such incurrence or issuance occurs on or
after the last day of the fifth fiscal quarter to end after the Closing Date,
the maximum ratio permitted by the Leverage Ratio Covenant shall be 4.50:1.00
commencing with the last day of the fiscal quarter that includes the date of
such incurrence or issuance (and shall not step-down further), in each case
notwithstanding the step-down grid set forth above; and (2) commencing with the
last day of the fifth fiscal quarter to end after the Closing Date (or, if such
date has passed as of the date of such incurrence or issuance, commencing with
the last day of the fiscal quarter that includes the date of such incurrence or
issuance), the Borrower shall maintain a maximum total secured net leverage
ratio of 3.75:1.00 (the “Secured Leverage Ratio Covenant”).

 

The Operative Documents will further provide that, beginning with the last day
of the twelfth fiscal quarter to end after the Closing Date, upon the
consummation of a Material Acquisition (as defined below), with respect to the
fiscal quarter in which such Material Acquisition is consummated and the
subsequent three consecutive fiscal quarters (the “Leverage Increase Period”):
(1) if no Capitalization Event has occurred prior to, or occurs concurrently
with, the consummation of such Material Acquisition, the maximum ratio permitted
by the Leverage Ratio Covenant shall increase to 4.00:1.00; and (2) if a
Capitalization Event has occurred prior to, or occurs concurrently with, the
consummation of such Material Acquisition, the maximum ratio permitted by the
Secured Leverage Ratio Covenant shall increase to 4.00:1.00.

 

“Material Acquisition” means any acquisition, or series of acquisitions, of all
the equity interests in a person, or of all or substantially all the assets of
any person (or of any division or line of business of any person), by the
Borrower or one of its subsidiaries for which the aggregate acquisition
consideration is greater than $75,000,000 in any fiscal quarter.

 

   

For purposes of calculating the total net leverage ratio and the total secured
net leverage ratio under the Operative Documents for any purpose, the following
will not be netted against indebtedness: (i) restricted cash and cash
equivalents; and (ii) cash and cash equivalents held by a subsidiary of the
Borrower that is not a Guarantor.

 

Events of Default:  

Usual and customary for facilities and transactions of this type and, subject to
the Documentation Principles, no more restrictive than those set forth in the
Existing Credit Agreement.

 

Voting:  

Usual and customary for facilities and transactions of this type and, subject to
the Documentation Principles, no more restrictive than those set forth in the
Existing Credit Agreement.

 

Cost and Yield Protection: 

  Usual and customary for facilities and transactions of this type and, subject
to the Documentation Principles, no more restrictive than those set forth in the
Existing Credit Agreement.

 

 



B-9

 

 

Assignments and Participation:  

Usual and customary for facilities and transactions of this type and, subject to
the Documentation Principles, no more restrictive than those set forth in the
Existing Credit Agreement.

 

Expenses and Indemnification:  

Usual and customary for facilities and transactions of this type and, subject to
the Documentation Principles, no more restrictive than those set forth in the
Existing Credit Agreement.

 

Governing Law and Forum:  

New York.

 

Counsel to Agent and Arrangers:   Cravath, Swaine & Moore LLP.

 



B-10

 

 

Exhibit C
to
Commitment Letter

 

Summary of Additional Conditions Precedent

 

All capitalized terms used herein but not defined herein shall have the meanings
provided in the letter agreement to which this Exhibit C is attached or in the
other Exhibits to such letter agreement, as applicable. The initial
effectiveness of the commitments under the Facility on the Closing Date shall be
subject to the satisfaction or waiver of the following conditions precedent (in
each case, subject to the Limited Conditionality Provisions):

 

1.The Acquisition shall be consummated in all material respects substantially
contemporaneously with the initial effectiveness of the commitments under the
Facility on the Closing Date in accordance with the terms described in the
Commitment Letter and in the Acquisition Agreement (without any amendment,
modification, supplement or waiver to the Acquisition Agreement or any consent
or election thereunder that is material and adverse to the Lenders or the
Arrangers without the prior written consent of the Arrangers) (it being
understood and agreed that any increase in the purchase price shall not be
material and adverse to the Lenders or the Arrangers so long as such increase is
funded by cash proceeds from the sale of common equity received by the Borrower
(other than from a subsidiary) or, subject to paragraph 4 below, cash on the
balance sheet of the Borrower). The Acquisition Agreement (including all
schedules and exhibits thereto) and all other related documentation shall be in
form and substance reasonably satisfactory to the Arrangers; provided that the
Acquisition Agreement (including all schedules and exhibits thereto) provided to
the Arrangers on January 29, 2020 is satisfactory to the Arrangers.

 

2.Subject to the Limited Conditionality Provisions, the Operative Documents
shall have been negotiated, executed and delivered on the terms set forth in the
Commitment Letter and, with respect to any terms not specifically set forth in
the Commitment Letter, on terms reasonably satisfactory to the Borrower and the
Arrangers.

 

3.The Acquired Business Representations shall be true and correct, and the
Specified Representations shall be true and correct in all material respects.

 

4.On the Closing Date and after giving effect to the Transactions, the sum of
(i) unrestricted cash and cash equivalents on the balance sheet of the Borrower
plus (ii) the undrawn portion of the commitments in respect of the Facility,
shall not be less than $75,000,000.

 

5.Subject to the Limited Conditionality Provisions, the Arrangers shall have
received reasonably satisfactory legal opinions, perfection certificates,
corporate documents and officers’ and public officials’ certifications; a
customary notice of borrowing; lien search results; organizational documents;
customary evidence of authorization to enter into the Operative Documents;
evidence of customary insurance; and good standing certificates in jurisdictions
of formation/organization, in each case of the Borrower and the Guarantors. The
Agent shall have received a customary solvency certificate from the chief
financial officer of the Borrower in form and substance reasonably satisfactory
to the Agent.

 

6.Substantially contemporaneously with the initial effectiveness of the
commitments under the Facility on the Closing Date, all outstanding indebtedness
for borrowed money of the Borrower and its subsidiaries and of the Acquired
Business shall have been repaid and all commitments, security interests and
guarantees in connection therewith shall have been terminated and released (in
each case, other than limited indebtedness and liens that the Arrangers
reasonably agree may remain outstanding). After giving effect to the
consummation of the Transactions, the Borrower and its subsidiaries (including,
without limitation, the Acquired Business) shall have no outstanding preferred
equity or debt for borrowed money other than (a) debt under the Facility and (b)
other limited debt for borrowed money permitted by the Arrangers. It is agreed,
for the avoidance of doubt, that capital leases and bank guarantees of the
Acquired Business do not constitute indebtedness for borrowed money for purposes
of this paragraph 6.

 





C-1

 

 

7.Subject in all respects to the Limited Conditionality Provisions, the Agent
shall have a perfected, first priority lien on and security interest in all
Collateral (free and clear of all liens, other than customary and limited
exceptions to be agreed upon).

 

8.All fees required to be paid on the Closing Date pursuant to the Commitment
Letter and the Fee Letter and out-of-pocket expenses required to be paid on the
Closing Date pursuant to the Commitment Letter (to the extent invoiced at least
three days prior to the Closing Date) shall, upon the initial effectiveness of
the commitments under the Facility on the Closing Date, have been paid.

 

9.Each of the Arrangers shall have received, at least three business days prior
to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT Act
and the Beneficial Ownership Regulation, that such Arranger has requested at
least 10 days prior to the Closing Date.

 

10.The Arrangers shall have received (a) (i) audited consolidated balance sheets
and related statements of operations, stockholders’ equity and cash flows of the
Borrower and its consolidated subsidiaries for the fiscal years ended July 31,
2017, July 31, 2018 and July 31, 2019 and (ii) unaudited consolidated balance
sheets and related statements of operations, stockholders’ equity and cash flows
of the Borrower and its consolidated subsidiaries for each fiscal quarter (other
than any fourth fiscal quarter) ended after July 31, 2019 and at least 45 days
prior to the Closing Date, (b) (i) audited consolidated balance sheets and
related statements of income, changes in equity, comprehensive income and cash
flows of the Acquired Business for the fiscal years ended December 31, 2017,
December 31, 2018 and December 31, 2019 and (ii) unaudited consolidated balance
sheets and related statements of income, changes in equity, comprehensive income
and cash flows of the Acquired Business for each fiscal quarter (other than any
fourth fiscal quarter) ended after December 31, 2019 and at least 45 days prior
to the Closing Date and (c) a pro forma consolidated balance sheet and related
pro forma consolidated statement of income of the Borrower as of, and for the
twelve-month period ending on, the last day of the most recently completed
four-fiscal quarter period for which financial statements of the Borrower
pursuant to clause (a) above has been delivered, in each case prepared after
giving effect to the Transactions as if the Transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such income statement) and prepared in a manner reasonably
satisfactory to the Arrangers.

 

11.The Arrangers shall have received the financial statements required to be
delivered pursuant to paragraph 10 above and all other financial, marketing and
other information reasonably requested by the Arrangers and customarily provided
by borrowers in the preparation of a confidential information memorandum for the
syndication of the Facility (the “Required Information”). The Arrangers shall
have been afforded a period (the “Marketing Period”) of 20 consecutive business
days prior to the Closing Date to syndicate the Facility after receipt of the
Required Information.

 

12.Since January 1, 2019, there shall not have occurred any change, event,
effect or occurrence that has had or is reasonably likely to have, individually
or in the aggregate, a Material Adverse Effect (as defined in the Acquisition
Agreement last made available to the Commitment Parties prior to their execution
of the Commitment Letter) with respect to the Acquired Business.

 



C-2

 

 